Citation Nr: 1527919	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the recoupment of severance pay in the amount of $25,142.77, as withheld from VA disability benefits between October 1, 2009 and December 30, 2011, was proper. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to August 1995.  At separation, he was placed on the Temporary Disability Retired List (TDRL).  Effective January 1, 2001, he was removed from TDRL and was discharged for physical disability with severance pay.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision informed the Veteran that he had received severance pay of $51,209.40 when he separated from the U.S. Navy, and that VA had started recouping the after-tax amount of $36,870.77 beginning on December 1, 2001, but had inadvertently stopped the recoupment on December 1, 2004.  The decision notified the Veteran that VA was taking action to continue the recoupment from the point where it had stopped on December 1, 2004, and that the remaining amount that needed to be recouped was $25,142.77.  

In March 2015, the Veteran and his wife testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

The Veteran's various statements and testimony during the course of this appeal (see, e.g., September 2008 claim, March 2015 hearing transcript) reflect that his disagreement concerns the amount of money that VA withheld from his disability benefits.  However, in the Veteran's April 2013 substantive appeal, he appeared to also disagree with the amount of severance pay that he received from the U.S. Navy.  It is unclear whether the Veteran intends to dispute the amount of severance pay that he received, which is a separate issue from that of the amount of VA disability benefits withheld.  VA does not have jurisdiction over the amount of severance pay the Veteran received from the U.S. Navy, and he would need to initiate separate proceedings with the appropriate authority if he intends to dispute that amount.        


FINDINGS OF FACT

1.  Upon the Veteran's discharge from service, he received separation pay in the amount of $36,870.77 after Federal taxes were paid.

2.  VA inadvertently stopped the recoupment of the Veteran's severance pay on December 1, 2004, and resumed the recoupment on October 1, 2009.

3.  Between October 1, 2009 and December 30, 2011, VA recouped the remaining $25,142.77.    


CONCLUSION OF LAW

The recoupment of severance pay by withholding VA disability benefits in the amount of $25,142.77 between October 1, 2009 and December 30, 2011 was proper.  10 U.S.C.A. §§ 1174 , 1174a (West 2014); 38 C.F.R. § 3.700 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duties to notify and assist the appellant in the development of a claim.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is inapplicable where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  

In this case, the appeal is denied by operation of law.  Recoupment of severance pay is a matter of statutory interpretation.  Moreover, to the extent the Veteran disagrees with whether VA stopped withholding a portion of disability benefits between 2004 and 2009, the facts in evidence are not in dispute.  The Veteran submitted bank records from 2006 showing the amount of compensation that VA had credited to his account, and VA is in agreement with the amounts reflected on those bank records.  As there is no dispute of fact as to the evidence of record, and as the law is dispositive, no discussion of VA's duties to notify and assist under the VCAA is necessary. 

The recoupment of a Veteran's separation or severance pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2) (West 2014).  Under this statute, a service member who has received separation pay, severance, or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived of any disability compensation to which he or she is entitled under the laws administered by VA.  However, the Veteran shall have deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  Id.; see also 38 C.F.R. § 3.700(a)(3) (2014).

VA's General Counsel has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996). 

The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that a Veteran is not paid twice for the same disability.  VAOGCPREC 67-91, 56 Fed. Reg. 51053 (1991). 

In the Veteran's case, according to a February 1996 rating decision, service connection was granted for bipolar disorder, diabetes mellitus, and a left knee disability, and a combined rating of 60 percent was assigned from August 20, 1995.  Per a January 2002 rating decision, the Veteran was assigned a combined disability rating of 100 percent, effective June 6, 2001.

The Veteran received severance pay of $51,209.40 when he was discharged from the U.S. Navy, with a net amount of $36,870.77 after Federal taxes.  A VA audit summary dated December 8, 2008 shows that from December 1, 2001 to March 31, 2003, $11,728.00 of the total $36,870.77 had been withheld, and that $25,142.77 remained outstanding.  A VA audit summary from January 2012 confirms that  between April 1, 2003 and September 30, 2009, no VA compensation was withheld from the Veteran's VA disability benefits.  This summary also reflects that from October 1, 2009 to December 30, 2011, the remaining balance was withheld.  In addition, the January 2012 audit summary also shows that VA inadvertently withheld an excess of $2,098.23, and that this amount was reimbursed to the Veteran on December 30, 2011.  Beginning on January 1, 2012, no VA disability benefits were being withheld from the Veteran. 

The Veteran has asserted that VA did not stop withholding payments from 2004 to 2009, but instead continued to recoup payments during that entire period, thereby withholding too much money from the Veteran's compensation benefits, and that VA should not have continued withholding money from 2009 to 2011.  In support of his contentions, the Veteran submitted a personal bank statement covering the period from January 2006 to December 2006.  This statement reflects that each month, VA credited $2,694.00 to the Veteran's savings account.  VA records likewise reflect that during the period in question (i.e. 2006), the Veteran was entitled to monthly compensation benefits totaling $2,694.00.  See, e.g., August 2006 VA Form 21-8947.  These records show that the amount of $2,694.00 did not include any payments withheld.  Id.

In summary, a VA audit from January 2012 confirmed that no VA compensation was withheld from the Veteran's monthly disability benefits between April 1, 2003 and September 30, 2009, and that from October 1, 2009 to December 30, 2011, the outstanding balance of $25,142.77 was recouped.  The Veteran's personal bank records from 2006 similarly reflect that during that time, VA was paying the Veteran his full monthly disability benefits without any amount withheld.  Therefore, the recoupment of the remaining severance pay amount of $25,142.77 between October 1, 2009 and December 30, 2011 was proper.  

The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The Board is bound in its decisions by VA regulations and precedent opinions of VA's General Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Both VA's General Counsel and the Court have addressed the issue of recoupment of military severance pay.  See VAOGCPREC 14-92 (holding that section 1174 clearly and unambiguously requires that the severance payment shall be recouped from VA disability compensation for a disability incurred prior to the date of receipt of the payment.)  As VA did not have any discretion in the recoupment of disability severance pay, the Board finds that the claim must be denied by operation of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Recoupment of severance pay was proper, and the appeal is denied.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


